Citation Nr: 1127263	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  02-20 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to November 1975.  A second period of service, from November 1975 to February 1978, resulted in a discharge under other than honorable conditions.  The RO later determined that the Veteran's period of service from October 1973 to January 1976 was rendered under honorable conditions.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2001 and May 2004 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; in June 2008 he withdrew such request.

In November 2008, the Board, in pertinent part, denied the Veteran's claims of service connection for an acquired psychiatric disability and hepatitis C.  (In the same decision, the Board remanded claims for service connection for Raynaud's syndrome and a right knee disability; these claims have not been recertified back to the Board, however.)  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in December 2010 that vacated the November 2008 Board decision with respect to service connection for an acquired psychiatric disability and hepatitis C and remanded such matters for readjudication consistent with the instructions outlined in the memorandum decision.

A letter was sent to the Veteran on March 17, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  Additional argument was subsequently received on behalf of the Veteran along with a statement that the Veteran waived initial RO consideration of the submission.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action on his part is required.



REMAND

Unfortunately, a remand is required in regards to the Veteran's claims of service connection for an acquired psychiatric disability and hepatitis C.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), are met.

By way of background the Veteran alleges that he has an acquired psychiatric disability that had its onset in or is otherwise related to his period of honorable service from October 1973 to January 1976 and that he has hepatitis C as a result of risk factors he was exposed to during that time. 

Regarding service connection for an acquired psychiatric disability, the Veteran alleges that he was hospitalized for mental issues while stationed in Okinawa, Japan.  Specifically, on his January 1978 service separation examination, he reported that he was treated by a Dr. Franklin at Kuwe Hospital in Okinawa.  Notably, VA has a duty to make reasonable efforts to assist a Veteran in obtaining adequately identified evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Review of the claims file reveals that any records of this treatment have not been sought.  Accordingly, VA should seek to secure any records of the Veteran's treatment at Kuwe Hospital.  Additionally, service personnel records may corroborate the Veteran's hospitalization or otherwise contain relevant evidence and must be secured. 

Regarding service connection for hepatitis C, the Veteran was afforded a VA examination to secure a nexus opinion regarding whether his current hepatitis C was related to risk factors he was exposed to during service.  The August 2007 VA examiner opined that the Veteran had multiple risk factors for hepatitis C (other than military service) which included IV drug use, multiple sex partners, and a tattoo and that he could not resolve the issue of the causality of hepatitis C without resort to mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

The August 2007 examiner did not provide a rationale for his opinion that he could not resolve the issue without resort to mere speculation.  It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it does not include an explanation of rationale for the opinion then offered, the August 2007 examination is inadequate.  Accordingly, further development is required.  

Accordingly, the case is REMANDED for the following:

1. The RO should conduct an exhaustive search and secure for the record copies of complete clinical records of any and all treatment that the Veteran received at Kuwe Hospital in Okinawa, Japan.  A complete copy of the Veteran's service personnel file (201 or similar) should also be secured.  Should the RO be unable to obtain these records, it must associate negative replies with the claims file, and notify the Veteran of its inability to obtain the records in accordance with 38 C.F.R. § 3.159(e) (2010). 

2. The RO should arrange for any further development suggested by that requested in instruction #1 (to include seeking a nexus opinion regarding a psychiatric disability if indicated).  

3. The Veteran should also be afforded an appropriate examination to determine the nature and etiology of his hepatitis C.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should respond to the following:

a. List the Veteran's in-service risk factors for hepatitis C (during his period of honorable service from October 1973 to January 1976) and any pre-service and/or post-service risk factors for hepatitis C.

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hepatitis C is causally related to in-service risk factors during his period of honorable service from October 1973 to January 1976?  The examiner should set forth a detailed explanation rationale for the opinion.  

4. Only after the development requested above is completed in full, the RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________________________
                                         A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



